We are no longer bound by Young v. Ingalsbe (208 N.Y. 503). The rule enunciated therein has been the subject of much criticism and is contrary to the great weight of authority. (Williston on Contracts [Rev. ed.], § 554; American Law Institute, Restatement of the Law of Contracts, § 202; Burdick, A Statute for Promoting Fraud, 16 Col. Law Rev. 273.) In 1911 New York adopted the Uniform Sales Act which, in subdivision 3 of section 85 (Personal Property Law; Cons. Laws, ch. 41), provides that "There is an acceptance of goods within the meaning of this section when the buyer, either before or after delivery of the goods, expresses by words or conduct his assent to becoming the owner of those specific goods." Most of the other States which have adopted the Uniform Sales Act construe this to mean that where goods are already in possession of the buyer, acceptance may be evidenced by words. (Williston, op. cit. supra, § 557.) The statute having been amended, we are no longer bound by the earlier cases and, especially in view of our adoption of the Uniform Statute, no valid reason appears for continuing *Page 85 
to follow a rule which seems to be counter to the new statute and is out of harmony with the rule generally adopted.
The judgment of the Appellate Division should be reversed, and the judgment of the Trial Term reinstated, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS and RIPPEY, JJ., concur with LOUGHRAN, J.; FINCH, J., dissents in opinion.
Judgment affirmed.